DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-17 are presented for examination. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/21/2020, 08/02/2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “MOTOR AND BEARING COOLING PATHS AND A TRANSFER TUBE FOR ANOTHER COOLING CHANNEL”
Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3,7,9-14,16-17  are rejected under 35 U.S.C. 102(a)(1) and USC (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Beers et al. (US PG Pub 20140357176 hereinafter “Beers”). 
Re-claim 1, Beers discloses a compressor (12) comprising: a rotor (62) driven by a shaft (30) and configured to compress air (compressor compasses air); a motor (28) for driving the shaft (30); first and second journal bearings (40,54, bearings at both ends of shaft 30) for facilitating rotation of the shaft (30), wherein the first journal bearing (54) is upstream from the motor and the second journal bearing (40) is downstream from the motor; and
 a transfer tube (67) ,the transfer tube configured to provide cooling air (42,44) from a bearing cooling air inlet (inlet in Fig.2) to the first journal bearing (54).  
    PNG
    media_image1.png
    723
    732
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    469
    406
    media_image2.png
    Greyscale

Re-claim 2, Beers disclose the compressor of claim 1 above, wherein the cooling air travels (44,42) in the same direction (see arrows in Fig.2) through the first journal bearing (54) as a direction of airflow through the compressor (10, see Fig.2 showing air flow arrows).  
Re-claim 3, Beers discloses the compressor of claim 1, further comprising a thrust bearing (52) configured to facilitate rotation of the shaft (see P[0002]), the thrust bearing arranged downstream (52 is downstream form 40) from the second journal bearing (40), and wherein the bearing cooling air inlet (inlet or 42, 44) is in fluid communication with the thrust bearing (52).  
Re-claim 7, Beers discloses the compressor of claim 1, wherein the bearing cooling stream comprises first (44) and second bearing cooling streams (42a, see annotated Fig.1), top of 42 shown by arrows in Fig.2), and wherein the first bearing cooling stream (44) passes through the first journal bearing (54) and the second bearing cooling stream (42 top stream at top of 50, close to 58) does not pass through the first journal bearing (see Fig.2, 54).  
Re-claim 9, Beers disclose the compressor of claim 1, wherein the motor includes a motor rotor shaft (shaft of rotor is 30, or inside of the rotor, or 31, 33), the motor rotor shaft includes an orifice (showing opening at beginning of shaft to let air in inside 30) upstream from the motor, and wherein the orifice (outlet of shaft of rotor at 30, see Fig.3, airflow 42 which is lower stream is showing as 42)  is configured to communicate the cooling air to a cooling air outlet (64).  
Re-claim 10, Beers discloses the compressor of claim 1, further comprising a heat shield (seal, static seal plate 96, 97, 98) upstream from the motor (see Fig.3 and Fig.2).  
Re-claim 11, Beers discloses the compressor of claim 1, wherein the transfer tube (67) is attached to a housing of the motor (annotated Fig.2) .  
Re-claim 12, Beers discloses method (claim 22) for cooling a compressor, comprising: providing a first cooling air stream (part of 42, top air stream) to a thrust bearing (52) and a first journal bearing (54, first journal bearing), the thrust bearing and first journal bearing (bearings help shaft rotate) configured to facilitate rotation of a shaft (30) in a compressor; and providing a second cooling air stream (42 top stream, see Fig.2) to a second journal bearing (54) such that that cooling air provided to the second journal bearing (40, at least top portion of 42) does not pass through the first journal bearing (see Fig.2, 54).
Re-claim 13, Beers discloses the method of claim 12, wherein the second cooling air stream (44) is provided to the second journal bearing (40) from a bearing cooling air inlet (inlet at tube see Fig.2) via a transfer tube (67, or 46).  
Re-claim 14, Beers discloses the method of claim 12, wherein the second cooling air stream (see Fig.2) flows through the second journal bearing (40) in the same direction as a direction of airflow through the compressor (see fig.2, arrows of airflow of stream, it flows from left to write).  
Re-claim 16, Beers discloses the method of claim 12, further comprising providing the first cooling air stream (44) to a motor (28, motor in Fig.2) configured to rotate the shaft (30).  
Re-claim 17, Beers discloses the  method of claim 16, further comprising expelling the first cooling air stream (42, see Fig.2, through 64) from the compressor after providing the first cooling air stream passes to the motor (28) and expelling the second cooling air stream (44) after providing the second cooling air stream (44) to the second journal bearing (40, air goes to 40 as it goes in inlet to hit 38) .
Claim 4,5,6,8 and 15  are rejected under 35 U.S.C. 103 as being unpatentable over Beers et al. (US PG Pub 20140357176 hereinafter “Beers”) in view of Beers et al. (US PG Pub 20120064815 hereinafter “Beers2”). 


Re-claim 4, Beers discloses the compressor of claim 3, wherein the thrust bearing (52). 
Beers fails to explicitly teaches the thrust bearing includes a thrust shaft and a thrust plate, the thrust shaft including first and second orifices, wherein the first and second orifices are in fluid communication with the bearing cooling air inlet.  
Beers2 teaches the thrust bearing (Fig.2) includes a thrust shaft (39) and a thrust plate (40), the thrust shaft  including first and second orifices (102, see Fig.2), wherein the first and second orifices (holes 102) are in fluid communication with the bearing cooling air inlet (P[0018, 0022] states that holes 102, 112, allow for air to travel, inlet air to provide cooling).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the inventio to modify the thrust bearing shown by Beers wherein the thrust bearing includes a thrust shaft and a thrust plate, the thrust shaft including first and second orifices, wherein the first and second orifices are in fluid communication with the bearing cooling air inlet as suggested by Beers2 to provide sufficient air flow (Beers2, P[0004, 0005]).

    PNG
    media_image3.png
    759
    726
    media_image3.png
    Greyscale
 

    PNG
    media_image4.png
    524
    660
    media_image4.png
    Greyscale

Re-claim 5, Beers as modified teaches the compressor of claim 4. 
Beers fail to explicitly teach wherein the second journal bearing is in fluid communication with the second orifice and wherein the thrust bearing is in fluid communication with the first orifice.
However Beers2 teaches wherein the second journal bearing (41, journal bearings see P[0014]) is in fluid communication with the second orifice (any of 112, 102, P[0014], portion of air passes along thrust passed down to bearings) and wherein the thrust bearing (fig.2, thrust bearing has orifices 102, 112) is in fluid communication with the first orifice (112, 102 are orifices and any of them could be the first or second orifice, and are in connection with the thrust bearing, as being part of the bearing).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the inventio to modify the thrust bearing, and journal bearings shown by Beers wherein the second journal bearing is in fluid communication with the second orifice and wherein the thrust bearing is in fluid communication with the first orifice as suggested by Beers2 to provide sufficient air flow (Beers2, P[0004, 0005]).
Re-claim 6, Beers as modified teaches the compressor of claim 4. 
Beers fail to explicitly teach wherein comprising a passage between the motor and the shaft, wherein the passage is in fluid communication with the bearing cooling air inlet via the first and second orifices.  
However Beers2 teaches wherein comprising a passage (annotated Fig.1 from Beers2, any passage after thrust bearing is a passage) between the motor and the shaft (30), wherein the passage is in fluid communication (all one channel for air flow) with the bearing cooling air inlet (inlet at 36) via the first and second orifices  (112, 102 are orifices and any of them could be the first or second orifice, and are in connection with the thrust bearing, as being part of the bearing and let air flow to the motor, to flow between shaft and motor housing etc.).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the inventio to modify the thrust bearing, and journal bearings shown by Beers comprising a passage between the motor and the shaft, wherein the passage is in fluid communication with the bearing cooling air inlet via the first and second orifices as suggested by Beers2 to provide sufficient air flow (Beers2, P[0004, 0005]).
Re-claim 8, Beers discloses the compressor of claim 7 above. 
Beers fails to explicitly teach further comprising a seal immediately upstream from the second journal bearing and configured to direct the second bearing cooling stream to the motor.  
However, Beers2 teaches further comprising a seal (104) immediately upstream (at location of shaft connection) from the second journal bearing (41) and configured to direct the second bearing cooling stream (airflow from inlet air flow 36 and goes to motor, seal provides sealing at 102, in shaft), see P[0018]) to the motor.  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the inventio to modify the thrust bearing, and journal bearings shown by Beers providing a seal immediately upstream from the second journal bearing and configured to direct the second bearing cooling stream to the motor as suggested by Beers2 to provide sufficient air flow and seal the structure (Beers2, P[0018, 0004, 0005]).
Re-claim 15, Beers discloses the method of claim 12. Beers fails to explicitly teach wherein the thrust bearing includes a thrust shaft and a thrust plate, the thrust shaft including first and second orifices, and wherein the first cooling air stream flows through the orifices.  
Beers2 teaches the thrust bearing (Fig.2) includes a thrust shaft (39) and a thrust plate (40), the thrust shaft  including first and second orifices (102, see Fig.2), wherein the first cooling air stream (annotated Fig.2, P[0004, 0005, air flows through 102, 112) flow through the orifices (102, 112). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the inventio to modify the thrust bearing shown by Beers wherein the thrust bearing includes a thrust shaft and a thrust plate, the thrust shaft including first and second orifices, and wherein the first cooling air stream flows through the orifices as suggested by Beers2 to provide sufficient air flow (Beers2, P[0004, 0005]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAGED M ALMAWRI/             Primary Patent Examiner, Art Unit 2834